DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-5 and 8-22 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2 and 4, 5, 8-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann (DE 102016105396) in view of Lickfelt (US 2012/0092129).
As to claim 1, Hermann discloses in vehicle key-off load reduction through off-board sensor having claimed
a.	obtaining electromagnetic signals in a target area surrounding a vehicle, the electromagnetic signals being obtained from electromagnetic elements mounted to the vehicle read on Page 2, Para. 6, (the radar systems 34 . 36 . 38 . 40 can objects around the vehicle 10 around and recognize a relative movement of the objects. The radar systems 34 . 36 . 38 . 40 can work by transmitting an electromagnetic wave and receiving a reflected electromagnetic wave of objects in the path of the transmitted electromagnetic wave);
b.	determining attributes or behaviors of an object in the target area based on the electromagnetic signals read on Page 2, Para. 6, (the radar systems 34, 36, 38 and 40 can objects around the vehicle 10 around and recognize a relative movement of the objects.  The radar systems 34, 36, 38 and 40 can work by transmitting an electromagnetic wave and receiving a reflected electromagnetic wave of objects in the path of the transmitted electromagnetic wave);
c.	executing a response measure based on the attributes or behaviors of the object read on Page 4, Para. 12, (The reception of the signal from the RS device 200 can also activate one or more of the radar systems 34 . 36 . 38 . 40 triggers. The vehicle control 58 can the radar systems 34 . 36 . 38 . 40 in response to receiving the signal indicative of the object in the vicinity of the RS device 200 is, activate. The police car may include an additional radar system designed to enforce the speed limit. When the signal from the RS device 200 is received, that an object is in range, the additional radar system can be triggered to measure the speed of approaching vehicles.  In addition, cameras can 18 . 20 . 22 . 24 in the 10 and the RS device 200 be triggered to record video. The vehicle control 58 Can save video for later retrieval and processing in non-volatile control memory. In the event of a speeding violation, video from the driver and the vehicle may be available as further proof. Such a configuration may be advantageous because the additional radar system is not recognizable until the approaching vehicle is nearby, making radar detection devices less useful).  Hermann does not explicitly recite wherein the target area includes a first concentric zone, a second concentric zone, and a third concentric zone, wherein the second concentric zone is a greater distance from the vehicle than the first concentric zone, and wherein the third concentric zone is a greater distance from the vehicle than the second concentric zone; determining attributes or behaviors of an object in the target area based on the electromagnetic signals; and determining that the object is located in the first concentric zone, the second concentric zone, or the third concentric zone; and executing a response measure based on the attributes or behaviors of the object and the determination that the object is located in the first concentric zone, the second concentric zone, or the third concentric zone.
However, Lickfelt cures this deficiency by teaching that it may be beneficial,
g.	wherein the target area includes a first concentric zone, a second concentric zone, and a third concentric zone, wherein the second concentric zone is a greater distance from the vehicle than the first concentric zone, wherein the third concentric zone is a greater distance from the vehicle than the second concentric zone; read on ¶ 0016 & ¶ 0018, (these zones can include an internal zone 30, a proximal zone 32, a hysteresis zone 34, and an outer zone 36. The internal zone 30 is defined by the external boundary 40 of the vehicle 12, which is typically the outer surface of the vehicle body. If it is determined that the fob 14 is located in the internal zone 30, then it is assumed the fob 14 is located within the vehicle, e.g. within the cabin or the trunk of the vehicle. The proximal zone 32 is the zone closest to the vehicle 12, but located outside of or external to the vehicle. The outer zone 36 is defined at its outer limit 38 by the range of the signals sent from the transmitter 18 that can be detected by the fob 14 or by an outer limit in which the fob 14 can send detectible signals to the receiver 20. The hysteresis zone 34 is interposed between the proximal zone 32 and the outer zone 36. The proximal zone 32 and the hysteresis zone 34 share a common proximal/hysteresis boundary 42, which can be located about 1 meter from an external boundary 40 of the vehicle 12. The outer zone 36 and the hysteresis zone 34 share a common outer/hysteresis boundary 46. The size and shape of the zones depicted in FIG. 1.   The distance data can be associated with when a respective fob signal was sent from the fob or when a respective vehicle signal was received by the fob. Since the signals travel so quickly and the data is processed so quickly, basing the location of the fob 14 on a signal received by the fob or a signal sent from the fob should not lead to a large discrepancy between the determined position of the fob and the actual position of the fob. The ECU 16 is also configured to determine a location of the fob 14 within one of the plurality of zones, for example, as within the external zone 36, the hysteresis zone 34, the proximal zone 32, or the internal zone 30 based on the distance data. The ECU 16 is further configured to store zone data, which is associated with the zone in which the fob 14 is located);
h.	 determining attributes or behaviors of an object in the target area based on the electromagnetic signals; and determining that the object is located in the first concentric zone, the second concentric zone, or the third concentric zone; and executing a response measure based on the attributes or behaviors of the object read on ¶ 0019, (when an operator approaches the vehicle 12 carrying the fob 14, the ECU 16 polls for the fob by transmitting LF signals. An RF fob signal is transmitted from the fob 14 to the receiver 20 in reply to the polling signal when the fob enters within a range to receive the polling signal. When an operator of the vehicle 12 is approaching the vehicle 12, the initial FOB signal received by the receiver 20 is typically from the fob 14 located within the outer zone 36. The location of the fob 14 can be determined by measuring the strength of the polling signal received by the fob in the RSSI circuit 22 on the fob or by measuring the strength of the fob signal sent in reply to the polling signal in the RSSI circuit 22 on the vehicle 12. The ECU 16 stores data associated with the signals in a memory 50 associated with the ECU 16. The ECU 16 continues to poll for the fob 14 after receiving the initial fob signal and a subsequent fob signal is transmitted from the fob 14 to the receiver 20 in response to the subsequent polling signal from the transmitter 18. The strength of the subsequent fob signal or the strength of the subsequent polling signal is then measured in the RSSI circuit 22, either in the fob 14 or on the vehicle 12, and the data for the subsequent signal is also stored in the database 50); 
i.	the determination that the object is located in the first concentric zone, the second concentric zone, or the third concentric zone read on ¶ 0020, (The ECU 16 can now determine whether the fob 14 is getting closer to or farther from the vehicle 12 based on comparing the data associated with the initial signal (fob or polling signal) compared to the data associated with the subsequent signal (fob or polling). The zone in which the fob 14 is located can be determined based on the signal strength of the respective signals and triangulation by knowing the respective transmitter that initiated the polling signal or the respective receiver that received the fob signal).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the method to track vehicle key near vehicle for smart entery of Lickfelt into Hermann in order to  lock upon receiving a respective fob signal by the receiver after determining the fob is getting further from the vehicle and the fob is located within the external zone to provide the hysteresis zone cycling between locking and unlocking of the door lock is mitigated.
As to claim 2, Hermann further discloses:
a.	wherein the response measure includes activating a camera to obtain images or video of the object read on Page, 4, Para. 11, (In response to receiving the signal indicative of the object in the vicinity of the RS device 200 is, can be a vehicle control 58 activate the limit alarm sensors. The vehicle control 58 may include volatile and non-volatile memory for storing data from the limit alarm sensors. For example, in a configuration where the limit alarm sensor is a camera 18 . 20 . 22 . 24 is the RS device 200 allow for earlier detection of the object so that video can be obtained at an earlier time. The vehicle control 58 can the cameras 18 . 20 . 22 . 24 in response to receiving the signal indicative of the object in the vicinity of the RS device 200 is, activate. Video can be captured before the object activates the theft deterrent system 12 causes). 
As to claim 4, Hermann further discloses:
a.	classifying the object based on an analysis of the images or the video read on Page 4, Para. 11, (For example, in a configuration where the limit alarm sensor is a camera 18 . 20. 22. 24 is the RS device 200 allow for earlier detection of the object so that video can be obtained at an earlier time. The vehicle control 58 can the cameras 18 . 20 . 22 . 24 in response to receiving the signal indicative of the object in the vicinity of the RS device 200 is, activate. Video can be captured before the object activates the theft deterrent system 12 causes. In this way, video of the object can be captured, which is the theft deterrent system 12 has triggered. In some configurations, the RS device may 200 possibly not within a line of sight of the vehicle 10 be arranged. The RS device 200 can be positioned around corners to detect objects approaching from different directions). 
As to claim 5, Hermann further discloses:
a.	wherein classifying comprises determining a velocity of approach of the object towards the vehicle read on Page 2, Para. 6, (The radar systems 34 . 36 . 38 . 40 can work by transmitting an electromagnetic wave and receiving a reflected electromagnetic wave of objects in the path of the transmitted electromagnetic wave. The output of the radar systems 34 . 36 . 38 . 40 can be a presence of the object, a position of the object relative to the vehicle 10 and a relative speed of the object. The ACC / CW system 28 can
a radar 34 which provides information associated with objects located in an area in front of the vehicle 10 are located). 
As to claim 8, Hermann further discloses:
a.	wherein the response measure comprises transmitting a warning of message a mobile device or a human machine interface of the vehicle read on Page 4, Para 9, (The RS device 200 may be configured to allow an operator, in the absence of detected activity, a limit alarm sensor on the vehicle 10 to activate via the nomadic device. For example, an operator may activate the camera in the vehicle via the nomadic device to conditions near the vehicle 10 to consider. The operator may activate the camera to view snow accumulation, garbage pick-up status, or other routine uses that are not associated with theft risk. The RS device 200 can with the vehicle 10 via the communication module 206 and the RF interface 208 communicate. For example, the RS device 200 the vehicle via the RF interface 208 wake up. The vehicle 10 can video
data through the wireless communication module 56 transfer. Depending on the particular configuration, the video data may be from the RS device 200 be forwarded or can
be received by a nomadic device);
b.	wherein determining that the object is located in the first concentric zone, the second concentric zone, or the third concentric zone further comprises determining that the object is located in the third concentric zone, and wherein the response measure comprises activating a camera to obtain images or video of the object, recording the images or video, and transmitting a warning of message a mobile device or a human machine interface of the vehicle read on Page, 4, Para. 11, (In response to receiving the signal indicative of the object in the vicinity of the RS device 200 is, can be a vehicle control 58 activate the limit alarm sensors. The vehicle control 58 may include volatile and non-volatile memory for storing data from the limit alarm sensors. For example, in a configuration where the limit alarm sensor is a camera 18 . 20 . 22 . 24 is the RS device 200 allow for earlier detection of the object so that video can be obtained at an earlier time. The vehicle control 58 can the cameras 18 . 20 . 22 . 24 in response to receiving the signal indicative of the object in the vicinity of the RS device 200 is, activate. Video can be captured before the object activates the theft deterrent system 12 causes). 
As to claim 9, Hermann further discloses:
a.	a vehicle, comprising: an electromagnetic element associated with an outer surface of the vehicle read on Page 6, Para. 13, (Remote sentinel device comprising: an object detection sensor; a radio frequency (RF) interface adapted to communicate with a radio communication system of a vehicle; and a controller programmed to transmit a message to the vehicle via the RF interface in response to a signal from the sensor indicative that an object is within a
predetermined range of the object detection sensor, about a limit alarm sensor of the vehicle Activate vehicle);
b.	a camera associated with the vehicle; and a sentinel system comprising a processor and memory, the processor executing instructions stored in the memory to: determine a presence of an object in a target area for the vehicle based on electromagnetic signals received from the electromagnetic element; and execute a response measure based on the presence of the object read on Page 4, Para. 12, (The reception of the signal from the RS device 200 can also activate one or more of the radar systems 34 . 36 . 38 . 40 triggers. The vehicle control 58 can the radar systems 34 . 36 . 38 . 40 in response to receiving the signal indicative of the object in the vicinity of the RS device 200 is, activate. The police car may include an additional radar system designed to enforce the speed limit. When the signal from the RS device 200 is received, that an object is in range, the additional radar system can be triggered to measure the speed of approaching vehicles.  In addition, cameras can 18 . 20 . 22 . 24 in the 10 and the RS device 200 be triggered to record video. The vehicle control 58 Can save video for later retrieval and processing in non-volatile control memory. In the event of a speeding violation, video from the driver and the vehicle may be available as further proof. Such a configuration may be advantageous because the additional radar system is not recognizable until the approaching vehicle is nearby, making radar detection devices less useful). 
As to claim 10, Hermann further discloses:
a.	additional electromagnetic elements and additional cameras that are placed around an outer perimeter of the vehicle Page 4, Para. 12, (The reception of the signal from the RS device 200 can also activate one or more of the radar systems 34 . 36 . 38 . 40 triggers. The vehicle control 58 can the radar systems 34 . 36 . 38 . 40 in response to receiving the signal indicative of the object in the vicinity of the RS device 200 is, activate. The police car may include an additional radar system designed to enforce the speed limit. When the signal from the RS device 200 is received, that an object is in range, the additional radar system can be triggered to measure the speed of approaching vehicles.  In addition, cameras can 18 . 20 . 22 . 24 in the 10 and the RS device 200 be triggered to record video. The vehicle control 58 Can save video for later retrieval and processing in non-volatile control memory. In the event of a speeding violation, video from the driver and the vehicle may be available as further proof. Such a configuration may be advantageous because the additional radar system is not recognizable until the approaching vehicle is nearby, making radar detection devices less useful). 
As to claim 11, Hermann further discloses:
a.	wherein the processor is configured to select the camera or one of the additional cameras based on a direction of approach of the object that is determined from the electromagnetic signals read on Page 2, Para. 6, (The limit alarm system may include one or more radar systems 34 . 36 . 38 . 40 include to objects in different positions around the vehicle 10 to recognize around.  The radar systems 34 . 36 . 38 . 40 can objects around the vehicle 1 0 around and recognize a relative movement of the objects. The radar systems 34 . 36 . 38 . 40 can work by
transmitting an electromagnetic wave and receiving a reflected electromagnetic wave of objects in the path of the transmitted electromagnetic wave. The output of the radar systems 34 . 36 . 38 . 40 can be a presence of the object, a position of the object relative to the vehicle 10 and a relative speed of the object. The ACC / CW system 28 can a radar 34 which provides information associated with objects located in an area in front of the vehicle 10 are located. The BUS 32 can be side-directed radars 36 . 38 include. The reversing monitoring system 26 can be a rear-facing radar 40 include). 
As to claim 12, Hermann further discloses:
a.	wherein the processor is configured to activate the electromagnetic element when the vehicle is parked or an ignition of the vehicle is off read on Page 3, Para 7, (The monitor mode may be useful for law enforcement activities. The monitoring mode can be activated when the vehicle 10 parked in a parked state to avoid distraction while driving. The operator may choose to enter the monitoring mode. During a key-off condition, the limit alarm sensors may be activated to detect moving objects in the vicinity of the vehicle 10 to recognize. The movement can cause the video signal from one of the cameras 18. 20. 22. 24 on the display screen 44 is shown). 
As to claim 13, Hermann further discloses:
a.	wherein the processor is configured to activate the camera to obtain images or video of the object as the response measure Page 3, Para 7, (The monitor mode may be useful for law enforcement activities. The monitoring mode can be activated when the vehicle 10 parked in a parked state to avoid distraction while driving. The operator may choose to enter the monitoring mode. During a key-off condition, the limit alarm sensors may be activated to detect moving objects in the vicinity of the vehicle 10 to recognize. The movement can cause the video signal from one of the cameras 18. 20. 22. 24 on the display screen 44 is shown). 
As to claim 14, Hermann further discloses:
a.	wherein the processor is configured to classify the object based on an analysis of the images or the video read on Page 4, Para. 11, (For example, in a configuration where the limit alarm sensor is a camera 18 . 20. 22. 24 is the RS device 200 allow for earlier detection of the object so that video can be obtained at an earlier time. The vehicle control 58 can the cameras 18 . 20 . 22 . 24 in response to receiving the signal indicative of the object in the vicinity of the RS device 200 is, activate. Video can be captured before the object activates the theft deterrent system 12 causes. In this way, video of the object can be captured, which is the theft deterrent system 12 has triggered. In some configurations, the RS device may 200 possibly not within a line of sight of the vehicle 10 be arranged. The RS device 200 can be positioned around corners to detect objects approaching from different directions). 
As to claim 15, Hermann further discloses:
a.	wherein the electromagnetic element is an ultra-low power electromagnetic strip read on Page 4, Para 10, (the RS device may 200 wake up and work as described. When leaving the environment of the RS device 200 (e.g. departure of the vehicle 10) a departure message can be transmitted. In response to that Receiving the departure message may be the RS device 200 go
into a low power mode to extend battery life. When returning to the environment of the RS device 200 can the vehicle 10 transmit the arrival message. The RS device 200
may be configured to receive the arrival message from the vehicle 1 Oto wake up. 
As to claim 16, Hermann in view of Lickfelt discloses all claim limitations as shown in claim 1.  Hermann further discloses:
a.	a processor; and a memory for storing instructions, the processor executing the instructions to: obtain electromagnetic signals in a target area surrounding a vehicle, the electromagnetic signals being obtained from an electromagnetic element mounted to the vehicle read on Page 2, Para. 6 & Page 3, Para 11-12, (the radar systems 34 36 38 40 can objects around the vehicle 10 around and recognize a relative movement of the objects. The radar systems 34 36 38 40 can work by transmitting an electromagnetic wave and receiving a reflected electromagnetic wave of objects in the path of the transmitted electromagnetic wave.  The RS device 200 can be a controller 21 0 include signals within the RS device 200 to process and manage. The RS control 21 0 can with the object sensors 202 be connected via an interface and signals from the object sensors 202 to process. The RS control 210 may include volatile and non-volatile memory for storing data.  The RS device 200 can with the vehicle 10 be connected via an interface to the detection of objects in the vicinity of the vehicle 10 to improve. The RS device 200 may be configured to detect an object and the limit alarm sensors of the vehicle 1 Oto activate. In this way, the limit alarm sensors of the vehicle pull 1 0 no power from the vehicle battery 54 during the ignition-off state until it is removed from the RS device 200 to be activated. The limit alarm sensors can be activated when the vehicle 10 a signal from the RS device 200 receives that an object has been detected nearby);
b.	determine a rate of change of a field strength of the electromagnetic signals read on Page 4, Para 2, (The RS device 200 can be at a distance from the vehicle 10 be arranged or mounted. A maximum distance from the vehicle may be a function of the RF communication
range and the RF signal transmission strength. The RS device 200 can monitor an area or a zone with respect to objects or movements. In some configurations, the RS device may 200 monitor a configurable zone. For example, the RS device 200 be mounted on a wall and objects or movement can be detected in a predetermined area in front of the wall);
c.	determine any of presence, a direction of approach, velocity of approach, and size of an object within the target area based on the rate of change of the field strength; and execute a response measure for the object read on Page 4, Para 2, (The RS device 200 can be at a distance from the vehicle 10 be arranged or mounted. A maximum distance from the vehicle may be a function of the RF communication range and the RF signal transmission strength. The RS device 200 can monitor an area or a zone with respect to objects or movements. In some configurations, the RS device may 200 monitor a configurable zone. For example, the RS device 200 be mounted on a wall and objects or movement can be detected in a predetermined area in front of the wall. The monitoring zone may comprise a predetermined arc which is at a predetermined distance from the RS device 200 is emitted. In some configurations, the RS device may 200 an area around the RS device 200 monitor around. For example, an electric motor with a shaft connected to the object sensor 202 is coupled to the object sensor 202 Turn to a complete circular cover around the RS device 200 to allow around). 
As to claim 17, Hermann further discloses:
a.	wherein the target area is divided into a plurality of zones that comprise an interference zone, a threat zone, and a warning zone, with the warning zone being closest to the vehicle, the threat zone extending beyond the warning zone, and the interference zone extending beyond the threat zone read on Page 2, Para. 5, (The cameras 18 . 20 . 22 . 24 may be configured to provide a video signal upon activation. The video signal can be displayed (e.g. for object detection) and processed further. For example, a reverse parking aid (RPA) or a reverse monitoring system 26 a reversing camera 24 include what video from an area behind the vehicle 1 0 provides. The vehicle 1 0 can also be a forward looking camera 18 which are part of an Adaptive Cruise Control (ACC) and Collision Warning (CW) system. 28 or a Lane Departure Warning (LDW) system 30 can be. Additional side-facing cameras 20 . 22 can be part of a Blind Spot Warning
System (BUS) 32 be). 
As to claim 18, Hermann further discloses:
a.	wherein the plurality of zones are concentrically arranged read on Page 2, Para. 5, (The cameras 18 . 20 . 22 . 24 may be configured to provide a video signal upon activation. The video signal can be displayed (e.g. for object detection) and processed further. For example, a reverse parking aid (RPA) or a reverse monitoring system 26 a reversing camera 24 include what video from an area behind the vehicle 1 0 provides. The vehicle 1 0 can also be a forward looking camera 18 which are part of an Adaptive Cruise Control (ACC) and Collision Warning (CW) system. 28 or a Lane Departure Warning (LDW) system 30 can be. Additional side-facing cameras 20 . 22 can be part of a Blind Spot Warning
System (BUS) 32 be). 
As to claim 19, Hermann further discloses:
a.	wherein the processor is configured to activate the electromagnetic element when the vehicle is parked or an ignition of the vehicle is off read on Page 3, Para 7, (The monitor mode may be useful for law enforcement activities. The monitoring mode can be activated when the vehicle 10 parked in a parked state to avoid distraction while driving. The operator may choose to enter the monitoring mode. During a key-off condition, the limit alarm sensors may be activated to detect moving objects in the vicinity of the vehicle 10 to recognize. The movement can cause the video signal from one of the cameras 18. 20. 22. 24 on the display screen 44 is shown). 
As to claim 20, Hermann further discloses:
a.	wherein the processor is configured to classify the object based on an analysis of images or video obtained of the object as the response measure read on Page 4, Para. 11, (For example, in a configuration where the limit alarm sensor is a camera 18 . 20. 22. 24 is the RS device 200 allow for earlier detection of the object so that video can be obtained at an earlier time. The vehicle control 58 can the cameras 18 . 20 . 22 . 24 in response to receiving the signal indicative of the object in the vicinity of the RS device 200 is, activate. Video can be captured before the object activates the theft deterrent system 12 causes. In this way, video of the object can be captured, which is the theft deterrent system 12 has triggered. In some configurations, the RS device may 200 possibly not within a line of sight of the vehicle 10 be arranged. The RS device 200 can be positioned around corners to detect objects approaching from different directions).
As to claim 21, Hermann further discloses:
a.	wherein the response measure includes activating a camera to obtain images or video of the object and recording the images or video read on Page 4, Para 9, (the RS device 200 may be configured to allow an operator, in the absence of detected activity, a limit alarm sensor on the vehicle 10 to activate via the nomadic device. For example, an operator may activate the camera in the vehicle via the nomadic device to conditions near the vehicle 10 to consider. The operator may activate the camera to view snow accumulation, garbage pick-up status, or other routine uses that are not associated with theft risk. The RS device 200 can with the vehicle 10 via the communication module 206 and the RF interface 208 communicate. For example, the RS device 200 the vehicle via the RF interface 208 wake up. The vehicle 10 can video data through the wireless communication module 56 transfer. Depending on the particular configuration, the video data may be from the RS device 200 be forwarded or can be received by a nomadic device.  The camera can be activated at any desired position).
Lickfelt further teaches
b.	wherein determining that the object is located in the first concentric zone, the second concentric zone, or the third concentric zone further comprises determining that the object is located in the second concentric zone read on ¶ 0018, (the distance data can be associated with when a respective fob signal was sent from the fob or when a respective vehicle signal was received by the fob. Since the signals travel so quickly and the data is processed so quickly, basing the location of the fob 14 on a signal received by the fob or a signal sent from the fob should not lead to a large discrepancy between the determined position of the fob and the actual position of the fob. The ECU 16 is also configured to determine a location of the fob 14 within one of the plurality of zones, for example, as within the external zone 36, the hysteresis zone 34, the proximal zone 32, or the internal zone 30 based on the distance data. The ECU 16 is further configured to store zone data, which is associated with the zone in which the fob 14 is located).
As to claim 22, Lickfelt further teaches:
a.	wherein a first size of the first concentric zone, a second size of the second concentric zone, and a third size of the third concentric zone are selectable and configurable read on ¶ 0018 & ¶ 0031, (The ECU 16 is also configured to determine a location of the fob 14 within one of the plurality of zones, for example, as within the external zone 36, the hysteresis zone 34, the proximal zone 32, or the internal zone 30 based on the distance data. The ECU 16 is further configured to store zone data, which is associated with the zone in which the fob 14 is located.  The zone data can be determined based on the measured signal strength and the boundaries of the zones, which can be defined by predetermined distances from the vehicle and coordinates defining zones with respect to the vehicle. For example, the proximal/hysteresis boundary 42, which is the outer boundary of the proximal zone 32, can be about 1 meter from the external boundary 40 of the vehicle 12. The outer boundary of the hysteresis zone 34, i.e. the outer/hysteresis boundary 46, can be located about 3-5 meters from the vehicle 12. The outer boundary 38 of the outer zone 36 can be about 5-7 meters from the vehicle).

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hermann in view of Lickfelt and further in view of Hiroshi Shimizu (JP 3603018 B2)
As to claim 3, Hermann discloses in geo-tagging the images or video with a location of the vehicle having claimed
a.	geo-tagging the images or video with a location of the vehicle  read on Page 1, Para. 15, (In the navigation device 33 including the microcomputer, the current position of the vehicle is detected from the vehicle speed and the azimuth, and the current position and the current position detected by the GPS device 32 are appropriately corrected together to detect the current position of the vehicle, Matching with map data stored in the map database 34 is performed. Further, the navigation device 33 corrects the current position by visually checking the check points). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the electric vehicle control device of Hiroshi Shimizu into Hermann in view of Lickfelt in order to provide a function of allowing a vehicle to exist in a lane or space in which the vehicle should travel, as a drastic measure to prevent a traffic accident and report image with location information to remote control.

Response to Arguments
8. 	Applicant's arguments with respect to claims 1-5 and 8-22 have been considered but are moot in view of the new ground(s) of rejection that was necessitated by Applicant's amendment.  

Citation of pertinent Prior Arts
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689